DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Objections
Claims 3, 9-11, 14-15 and 17-18 are objected to because of the following informalities:  
           Claim 3 discloses:
“wherein, when a glyph width of the target character is smaller than the fixed width and the glyph width is equal to or smaller than a width of a bounding box of a glyph of the target character expressed by the fixed-width font, the controller is further configured to arrange, in the RIP process, the target character expressed by the fixed-width font in a reduced manner such that the fixed width coincides with the glyph width”.
Since the fixed-width font is reduced, the fixed width before the scaling cannot coincide with glyph width. The reduced fixed width coincide with glyph width. Therefore Claim 3 should be amended as follows:
“wherein, when a glyph width of the target character is smaller than the fixed width and the glyph width is equal to or smaller than a width of a bounding box of a glyph of the target character expressed by the fixed-width font, the controller is further configured to reduced fixed width coincides with the glyph width”



           Claim 9 discloses limitation:
          “when the glyph width of the target character is smaller than the width of the target character expressed by the determined one of the fixed-width font and the proportional font, the determined one of the fixed-width font and the proportional font is the fixed-width font, and the glyph width of the target character is equal to or smaller than a width of a bounding box of the glyph of the target character expressed in the fixed-width font, arranging the target character expressed by the fixed-width font so that the fixed width of the target character coincides with the glyph width”
         On the last 2 lines above it states “arranging the target character expressed by the fixed-width font so that the fixed width of the target character coincides with the glyph width”. However since the fixed-width font is larger in width than the glyph width it is not clear as to how to “arrange the target character expressed by the fixed-width font so that the fixed width of the target character coincides with the glyph width” without reducing the fixed-width font to fit in the glyph width. Examiner suggest amending the above limitation in claim 9 as following:
“when the glyph width of the target character is smaller than the width of the target character expressed by the determined one of the fixed-width font and the proportional font, the determined one of the fixed-width font and the proportional font is the fixed-in a reduced manner so that the reduced fixed width of the target character coincides with the glyph width”

      Claims 10-11 are objected based on their dependencies to objected claim 9.

       Claim 14 discloses:
“wherein, when a glyph width of the target character is smaller than the fixed width and the glyph width is equal to or smaller than a width of a bounding box of a glyph of the target character expressed by the fixed-width font, the method further includes arranging, in the RIP process, the target character expressed by the fixed-width font in a reduced manner such that the fixed width coincides with the glyph width”
Since the fixed-width font is reduced, the fixed width before the scaling cannot coincide with glyph width. The reduced fixed width coincides with glyph width. Therefore claim 14 should be amended as follows:
“wherein, when a glyph width of the target character is smaller than the fixed width and the glyph width is equal to or smaller than a width of a bounding box of a glyph of the target character expressed by the fixed-width font, the method further includes arranging, in the RIP process, the target character expressed by the fixed-width font in a reduced manner such that the reduced fixed width coincides with the glyph width”



      Claim 15 is objected based on its dependency to objected claim 14.

      Claim 17 is objected since it is not referring to “The non-transitory computer-readable recording medium”. Therefore Claim 17, line 1 should be amended as follows:
“The non-transitory computer-readable recording medium according to claim 16,”


      Claim 18 is objected because “the printing method according to claim 16,” in line 1 lacks antecedent in claim 16 since claim 16 is disclosing a non-transitory computer-readable recording medium.
      Claim 18, line 1 should be amended as follows:
“The non-transitory computer-readable recording medium according to claim 16,”
      
        Claim 18 discloses:
“wherein, when a glyph width of the target character is smaller than the fixed width and the glyph width is equal to or smaller than a width of a bounding box of a glyph of the target character expressed by the fixed-width font, the instructions further cause, when executed by the controller, the printing apparatus to arrange, in the RIP process, the target character expressed by the fixed-width font in a reduced manner such that the fixed width coincides with the glyph width”

“wherein, when a glyph width of the target character is smaller than the fixed width and the glyph width is equal to or smaller than a width of a bounding box of a glyph of the target character expressed by the fixed-width font, the instructions further cause, when executed by the controller, the printing apparatus to arrange, in the RIP process, the target character expressed by the fixed-width font in a reduced manner such that the reduced fixed width coincides with the glyph width”


Appropriate correction is required.



Allowable Subject Matter

Claims 1-2, 4-8, 12-13 and 16 are allowed.
Claims 3, 9-11, 14-15 and 17-18 are allowed if the objections of the claims 3, 9-11, 14-15 and 17-18 are overcome.

The following is an examiner’s statement of reasons for allowance: 
            

      a controller configured to perform a RIP process of analyzing print data and create raster data based on print data (paragraph 70-73; print style sheet is analyzed that is associated with print data and the print data is rasterized by the print processing unit 304 (controller/RIP unit));
       a printing device configured to print an image based on the raster data (paragraph 73; after rasterization by printing processing unit 304, the print engine 306 prints image based on raster data).



        US Patent Application Publication Pub. No. US 20150278658 to Hara discloses the print data being configured such that a target character and a glyph width for each character are described in a page description language (paragraph 93, 96-97, 101; PDF (print data); PDF data includes character attribute data that includes character width 404 (glyph width); see Fig. 8a); and
the glyph width being defined as a distance between an origin of the target character and an origin of a character next to the target character (paragraph 101, 129; see Fig. 8a showing character width 404 is distance between origin 401 of the target character and next character origin 402); the target character being arranged within the glyph width designated by the print data in creating the raster data (paragraph 84, 86, 101, 





      JP 05281946 to Aiba discloses a storage device configured to store fixed-width font information in which a fixed width is assigned to each character (paragraph 23-24, 33; ROM storage includes fixed width information storing section 411 that stores character information).

       With regards to independent claim 12, see above Statement on Reasons for Allowance for claim 1 since claim 12 discloses limitations similar to claim 1. 

       With regards to independent claim 16, see above Statement on Reasons for Allowance for claim 1 since claim 16 discloses limitations similar to claim 1. 


            In addition to the teachings of the claims 1, 12, and 16 as a whole, the closest prior art of record failed to teach or suggest, 
         “wherein, when the fixed-width font is determined to be used as a substitute font for the target character and when the glyph width of the target character is smaller than the fixed width and the glyph width of the target character is larger than the width of the bounding box of the glyph of the target character expressed by the fixed-width font, the controller is further configured to arrange, in the RIP process, the target character expressed by the fixed-width font such that the width of the bounding box is arranged within the glyph width”

            Therefore, claims 2, 4-8, 13 are allowable for depending on claims 1, 12 respectively.
            Therefore, claims 3, 14-15 and 17-18 are allowable for depending on claims 1, 12, and 16 respectively if objections to claims 3, 14-15, 17-18 are overcome.



     With regards to independent claim 9, the closest prior art of US Patent Application Publication Pub. No. US 20050198566 to Takamine discloses a printing apparatus, comprising (paragraph 70; printing apparatus 3):
        a controller configured to perform a RIP process of analyzing print data and create raster data based on print data (paragraph 70-73; print style sheet is analyzed that is associated with print data and the print data is rasterized by the print processing unit 304 (controller/RIP unit)),



       JP 05281946 to Aiba discloses a storage device configured to store fixed-width font information in which a fixed width is assigned to each character and a proportional font in which different widths are assigned to respective characters (paragraph 20-22; paragraph 23-24, 33-34; ROM storage includes fixed width information storing section 411 that stores character information; ROM storage includes proportional width information storing section 411 that stores character information; for some characters the same width is used but other character may have fixed width information and proportional width information (different width) stored in tables 411 and 414).




        US Patent Application Publication Pub. No. US 20150278658 to Hara discloses the print data being configured such that a target character and a glyph width for each character are described in a page description language (paragraph 93, 96-97, 101; PDF (print data); PDF data includes character attribute data that includes character width 404 (glyph width) for the character; see Fig. 8a), the glyph width being defined as a distance between an origin of the target character and an origin of a character next to 



         In addition to the teachings of the claim 9 as a whole, the closest prior art of record failed to teach or suggest, 
      “wherein, when one of the fixed-width font and the proportional font is determined to be used as a substitute font for the target character, the controller is further configured to perform, in the RIP process:
        when the glyph width of the target character is equal to a width of the target character expressed by the determined one of the fixed-width font and the proportional font, arranging the target character expressed by the determined one of the fixed-width font and the proportional font so that the width of the target character expressed by the determined one of the fixed-width font and the proportional font coincides with the glyph width;
         when the glyph width of the target character is larger than the width of the target character expressed by the determined one of the fixed-width font and the proportional font, arranging the target character expressed by the determined one of the fixed-width font and the proportional font such that the width of the target character expressed by the determined one of the fixed-width font and the proportional font is within the glyph width;
        when the glyph width of the target character is smaller than the width of the target character expressed by the determined one of the fixed-width font and the proportional font, and the determined one of the fixed-width font and the proportional font is the proportional font, arranging the target character expressed by the proportional font by reducing so that a reduced width of the target character expressed by the proportional font is within the glyph width; when the glyph width of the target character is smaller than the width of the target character expressed by the determined one of the fixed-width font and the proportional font, the determined one of the fixed-width font and the proportional font is the fixed-width font, and the glyph width of the target character is equal to or smaller than a width of a bounding box of the glyph of the target character expressed in the fixed-width font, arranging the target character expressed by the fixed-width font so that the fixed width of the target character coincides with the glyph width; and when the glyph width of the target character is smaller than the width of the target character expressed by the determined one of the fixed-width font and the proportional font, the determined one of the fixed-width font and the proportional font is the fixed-width font, and the glyph width of the target character is larger than the width of the bounding box of the glyph of the target character expressed in the fixed-width font, arranging the target character expressed by the fixed-width font so that the width of the bounding box is within the glyph width”

            Therefore, claims 10-11 are allowable for depending on claim 9 if objections to claims 9, 10, and 11 are overcome.




Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050198566 to Takamine discloses updating process for print style data (see Abstract).
US 20150278658 to Hara discloses font matching process (see Abstract).
US 20210019366 to Markey discloses text extraction process (see Abstract).

US 20120002226 to Zhan discloses font processing for documents (see Abstract).
JP 05281946 to Aiba discloses record data for fonts in memory (see Abstract).


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

09/10/2021